DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mental processes without significantly more. The claim(s) recite(s) obtaining and generating a reply. This judicial exception is not integrated into a practical application because a person using mental processes could obtain an input statement and generate a reply (generate a conversation). The claim only recites a few steps: “obtaining an input statement”, “obtaining a first expression”, “obtaining a second expression”, and “generating a reply statement”. These statements are recited at a high-level of generality (i.e. a generic “component” performing a generic, well-understood, routine and conventional (WURC) computer function to receive or send data as recognized by the court decision listed in MPEP 2106.05[d]) such that is amounts to no more than mere instructions to apply the exception using a generic computer component (processor, memory). Accordingly, these additional elements do not integrate the Abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In regard to claims 1,13, and 20, they are not patent eligible. In regard to claims 2- 12 and 14-19, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only break the data into conversational graphs with relationships which could be done with paper and pen. These claims are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1, 13, and 20. The additional limitations recited in these claims can be performed mentally as well and neither add “significantly more” than the abstract idea or integrate the abstract idea into a practical application. Claim 13 only adds the use of a generic processor and storage. Claims 2-12 and 14-19 are not patent eligible either and only further refine data and relationships in the conversational graph.  Therefore, these claims are directed to a judicial exception as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (10,747,959) show a system and method for dialog generation that includes training a sequence based dialog system based on input statements and a constraint model. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                             	November 22, 2022